                                                                     FILED#: 29
Case: 4:20-cr-00284-RWS-NAB Doc. #: 14 Filed: 06/17/20 Page: 1 of 5 PageID
                                                                                           JUN 1 7 2020
                                                                                         u. S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF MO
                                                                                                ST.LOUIS
                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

   UNITED STATES OF AMERICA,                        )
                                                    )
         Plaintiff,                                 )
                                                    )
   v.                                               )
                                                    )
                                                                4:20CR00284 RWS/NAB
   NICHOLAS MATTHEW RAY,                            )
                                                    )
         Defendant.                                 )

                                             INDICTMENT

                                                COUNT I

         The Grand Jury charges that:

  At all times pertinent to the charges in this indictment:

         1.      Federal law defined the term

         (a)     "minor" to mean any person under the age of eighteen years (18 U.S.C.

  § 2256(1));

         (b)     "sexually explicit conduct" to mean actual or simulated--

                 (i)      sexual intercourse, including genital-genital, anal-genital, oral-genital,

                 oral-anal, whether between persons of the same or opposite sex,

                 (ii)     bestiality,

                 (iii)    masturbation,

                 (iv)     sadistic or masochistic abuse, or

                 (v)     ' lascivious exhibition of the anus, genitals, or pubic area of any person (18

                 U.S.C. §2256(2)(A));

         (c)     "computer" to mean an electronic, magnetic, optical, electrochemical or other

  high speed data processing device performing logical, arithmetic or storage functions, including
Case: 4:20-cr-00284-RWS-NAB Doc. #: 14 Filed: 06/17/20 Page: 2 of 5 PageID #: 30




  any data storage facility or communications facility directly related to or operating in

  conjunction with such device. (18 U.S.C. § 2256(6));

          (d)     "child pornography" to mean any visual depiction, including any photograph,

  film, video, picture, or computer or computer-generated image or picture, whether made or

  produced by electronic, mechanical, or other means, of sexually explicit conduct, where--

                  (A)      the production of such visual depiction involves the use of a minor

                  engaging in sexually explicit conduct; or

                  (C)      such visual depiction has been created, adapted, or modified to appear that

                  an identifiable minor is engaging in sexually explicit conduct. (18 U.S.C.

                 §2256(8)).

          2.     The "Internet" was, and is, a computer communications network using interstate

  and foreign lines to transmit data streams, including data streams used to store, transfer and

  receive graphic files.

         3.       On or about May 2, 2014, the defendant NICHOLAS MATTHEW RAY was

  convicted of possession of child pornography in violation of Missouri Revised Statute, Section

  573.037, in St. Charles County Circuit Court.

         4.      On or about June 10, 2020, in the Eastern District of Missouri, and elsewhere,

                                    NICHOLAS MATTHEW RAY,

  the defendant herein, did use any facility and means of interstate commerce, and did knowingly

  attempt to persuade, induce, entice and coerce Sgt. Adam Kavanaugh of the St. Louis County

  Police Department, who defendant believed to be a minor, to engage in sexual activity for which

  any person can be charged with a criminal offense, to wit: the defendant, who was at least

  twenty-one years of age, believing Sgt. Kavanaugh to be "Kyle/Tyler," a minor male aged

  fourteen years, attempted to persuade, induce, entice, and coerce Sgt. Kavanaugh to have sexual
                                                    2
Case: 4:20-cr-00284-RWS-NAB Doc. #: 14 Filed: 06/17/20 Page: 3 of 5 PageID #: 31




   intercourse with him, in violation of Missouri Revised Statute, Section 566.034, and committed a

   substantial step thereof.

   In violation of Title 18, United States Code, Sections 2422(b) and 2426.

                                               COUNT II

            The Grand Jury further charges that:

            5.     The allegations contained in paragraphs one through three of Count I of this

   Indictment are incorporated by reference as if fully set forth herein.

            6.     On or about March 26, 2020, within the Eastern District of Missouri and

   elsewhere,

                                   NICHOLAS MATTHEW RAY,

   the defendant herein, knowingly distributed images of child pornography using any means or

   facility of interstate and foreign commerce, that is, the defendant distributed graphic image and

   video files via the Internet using Kik and Mega which contained child pornography, including,

  but not limited to, the following:

                   a.     "Baby Boy Fucked By 17yo Brother (original).mpg" - a graphic video file

  that depicts, in part, a male inserting his penis into the rectum of an infant and raping the infant;

                   b.     "IMG_ 2923 .rnov" - a graphic video file that depicts, in part, a

  prepubescent minor male performing oral sex on a male and then being penetrated anally by the

  same male;

                   c.     "2018-09-20 02.55.10.mp4" - a graphic video file that depicts, in part, a

  nude prepubescent minor female with her vagina being penetrated digitally by another person's

  finger;




                                                    3
Case: 4:20-cr-00284-RWS-NAB Doc. #: 14 Filed: 06/17/20 Page: 4 of 5 PageID #: 32




                  d.      "2018-10-19 03.31.48.mp4" - a graphic video file that depicts, in part, a

   prepubescent minor female with her vagina being penetrated by a male penis;

                  e.      "3_A_N Os.wmv" - a graphic video file that depicts, in part, a toddler

   aged female with her vagina and mouth being penetrated by a male penis.

   In violation of Title 18, United States Code, Sections 2252A(a)(2)(B) and (b)(l).

                                     FORFEITURE ALLEGATION

          The Grand Jury further finds by probable cause that:

           1.     Pursuant to Title 18, United States Code, Section 2428, upon conviction of an

   offense in violation of Title 18, United States Code, Section 2422, as set forth in Count I of the

   Indictment, the defendant shall forfeit to the United States of America: the defendant's interest in

   any property, real or personal, that was used or intended to be used to commit or to facilitate the

   commission of such violation; and any property, real or personal, constituting or derived from any

   proceeds that the defendant obtained, directly or indirectly, as a result of such violation.

          2.      Pursuant to Title 18, United States Code, Section 2253, upon conviction of an

   offense in violation of Title 18, United States Code, Section 2252A(a)(2)(B), as set forth in Count

   II of the Indictment, the defendant shall forfeit to the United States of America: any visual

   depiction as described in Sections 2251, 2251 A, 2252, 2252A or 2260 of Title 18, or any book,

  magazine, periodical, film, videotape, or other matter which contains any such visual depiction,

  which was produced, transported, mailed, shipped or received in violation of Chapter 110 of Title

   18; any property, real or personal, constituting or traceable to gross profits or other proceeds

  obtained from such offense; and any property, real or personal, used or intended to be used to

  commit or to promote the commission of such offense or any property traceable to such property.




                                                     4
Case: 4:20-cr-00284-RWS-NAB Doc. #: 14 Filed: 06/17/20 Page: 5 of 5 PageID #: 33




         3.      If any of the property described above, as a result of any act or omission of the

  defendant:

                 a.     cannot be located upon the exercise of due diligence;

                 b.     has been transferred or sold to, or deposited with, a third party;

                 c.     has been placed beyond the jurisdiction of the court;

                 d.     has been substantially diminished in value; or

                 e.     has been commingled with other property which cannot be divided without

                        difficulty,

  the United States of America will be entitled to the forfeiture of substitute property pursuant to

  Title 21, United States Code, Section 853(p).

                                                       A TRUE BILL.



                                                       FOREPERSON

  JEFFREY B. JENSEN
  United States Attorney



  KYLE T. BATEMAN, #996646DC
  Assistant United States Attorney




                                                  5

                                                                                                       ,   (
